Title: Cash Accounts, March 1774
From: Washington, George
To: 



[March 1774]



Cash


Mar. 12—
To Cash of John Reiley for Rent
[£] 6. 0. 0



To Ditto recd from Colo. Saml [Washington] for Rents recd by him of Alexr Fryer, Anthy Gholson & Saml Scratchfield
14.15. 0



To Ditto recd from Anthy Gholson—Rent
4. 0. 0


20—
To Ditto recd of Josh Kerlin—Rent
6. 0. 0


25—
To Cash recd of Michl Henry for Rent of Mr Wm Ellzey
5. 0. 0


26—
To Ditto recd of Richd Lee Esqr. of Maryld pr Doctr Craik for 3 Barrls of Flour
5.11. 2


31—
To Ditto Recd from Mr Geo: Johnson on Acct of Captn Kennedy’s Rent
13.17. 5



Contra


Mar. 12—
By a Clerks Note Berkeley
0. 7. 3


19—
By Cash given away
0.10. 0



By Mr Young’s Exps. to Fincastle &ca
3. 0. 9



By Charity
4. 6. 0


22—
By Cash pd Gilbt Simpson Balle acct
61. 7. 0



By Ditto lodgd with Do to defray the Exps. of buildg a Mill on Yougy
60. 0. 0


25—
By Mr Robt Washington
30. 0. 0



By Cash paid Levin Fullin for 1125 feet of extra 1¼ Inch Flooring Plank
5.12. 6



By Ditto paid Do for 5838 feet of comn 1½ Inch Do
25.13. 9


28—
By Cash pd Mr Thos Price for a Bricklayer named Isaac Web £30 Md Cy
24. 0. 0



By 5 Horses bought at Frederick Town [Md.]


viz. A Sorrell Horse
£23.10.0


Chestnut Ditto Flaxen Mane & Tail
20.     


Sorrell Mare with a White Main & Tail
18.     


2 White Horses
32.     


Expences in gettg & bringg them
  2.11.6



96. 1.6


deduct 25 prCt Excha.
 19. 4.3



76.17. 3



By Mr Vale Crawfords Exps. to Baltimore after Servants £6.6.10 Pena.
5. 1. 6



By Ditto towards conductg my Business on the Ohio
30. 0. 0



By Peter Luke & Mabrey Maddin two Wagoners £4 each
8. 0. 0



By Cash pd William Stevens
4. 2.10



By Ditto pd Bennet Jenkins
0.12. 0


